Exhibit 10.2

 
WARRANT
 
 
THIS WARRANT (“WARRANT”) WAS SOLD IN A PRIVATE TRANSACTION, WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IN ACCORDANCE WITH
APPLICABLE REGISTRATION REQUIREMENTS OR AN EXEMPTION THEREFROM. THE ISSUER OF
THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN CUSTOMARY FORM TO THE
ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
                                                                

Company:   Advanced Photonix, Inc., a Delaware corporation  Number of Shares: 
[______], subject to adjustment  Class of Shares:  Common stock, $0.001 par
value per share 
Exchange Price:
As to [______] shares, $0.50 per share; as to [______] shares, $1.00 per share
Issue Date:  February 12, 2013  Expiration Date:  February 11, 2018

            
The term “Holder” shall initially refer to [______], a [______], which is the
initial holder of this Warrant and shall further refer to any subsequent
permitted holder of this Warrant from time to time.
 
Advanced Photonix, Inc. (the “Company”) does hereby certify and agree that, for
the sum of [______] paid by Holder to the Company on the Issue Date, which the
parties agree is fair consideration for this Warrant, Holder, or its permitted
successors and assigns, hereby is entitled to Exercise or Exchange (as defined
herein) this Warrant in the Company for up to [______] ([______]) duly
authorized, validly issued, fully paid and non-assessable shares of its common
stock, $0.001 par value per share (the “Common Stock”), upon the terms and
subject to the provisions of this Warrant. The shares of Common Stock issuable
upon Exercise or Exchange of this Warrant are referred to herein as the “Warrant
Stock”. Capitalized terms used but not defined in this Warrant have their
meanings as set forth in that certain Loan and Security Agreement of even date
herewith between the Company and Partners for Growth III, L.P. (the “Loan
Agreement”).
 
Section 1               Term, Price, Exercise and Exchange of Warrant.
 
1.1           Term of Warrant.  This Warrant shall be exercisable or
exchangeable from the Issue Date until the Expiration Date, provided this
Warrant may not be exercisable or exchangeable as to the Claw-Back Number of
Shares until the Company’s right to claw back such shares is determinable.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2           Exchange Price.  The price per share at which the Warrant Stock is
issuable upon exercise or exchange of this Warrant shall be, as to [______]
shares, $0.50, and as to [______] shares, $1.00 per share, subject to Section
1.3 (a) hereof and subject to adjustment under Section 1.7 and otherwise from
time to time as set forth herein (the “Exchange Price”).
 
1.3           Exercise of Warrant; Exchange of Warrant.
 
(a)           This Warrant may be Exercised (as defined below) in whole or in
part, upon surrender to the Company at its then principal offices in the United
States of this Warrant, to be Exercised or Exchanged, together with the form of
election to Exchange or Exercise attached hereto as Exhibit A (an “Election”)
duly completed and executed, and upon payment to the Company of the Exchange
Price for the Number of Shares of Warrant Stock in respect of which this Warrant
is then being exercised (an “Exercise”).  In whole or in part in lieu of an
Exercise, Holder may exchange this Warrant as set forth in the immediately
preceding sentence and in the remainder of this Section 1.3 (an “Exchange”).
 
(b)           Upon an Exchange, the Holder shall receive Warrant Stock such
that, without the payment of any funds, the Holder shall surrender this Warrant
in exchange for the number of shares of Warrant Stock equal to “X” (as defined
below), computed using the following formula:
 
 
Y * (A-B)
X   =   _______________
 
A
Where
 
X
= 
the number of shares of Warrant Stock to be issued to Holder
Y
= 
the number of shares of Warrant Stock to be Exchanged
   
under this Warrant
A
= 
the Fair Market Value of one share of Warrant Stock
B
= 
the Exchange Price (as adjusted to the date of such
  = 
calculations)
*
= 
multiplied by

 
(c)           For purposes of this Warrant, the “Fair Market Value” of one share
of Warrant Stock shall be (i) if the Common Stock is or becomes listed on a
national stock exchange or is quoted on the Nasdaq Global Select Market or
Nasdaq Global Market, the highest closing sale price reported on such exchange
or market during the forty-five (45) consecutive trading days prior to the date
on which Holder delivers its Election to the Company, or (ii) if the Common
Stock is traded over-the-counter, the highest closing bid price reported for the
Common Stock during the during the forty-five consecutive trading days prior to
the date on which Holder delivers its Election to the Company, provided if there
has been no such consecutive trading day period with reported bid prices, the
highest bid price in next preceding ninety consecutive trading days’ reported
bid price shall be used.  If the Common Stock is not traded as contemplated in
clauses (i) or (ii), above, the Fair Market Value of the Warrant Stock shall be
the price per share which the Company could obtain from a willing buyer for
shares of Common Stock sold by the Company from its authorized but unissued
shares, as the Board of Directors of the Company (“Board”) shall determine in
its reasonable good faith judgment, but shall in no event be less than the price
per share of Common Stock at which employee stock options to purchase Company
Common Stock issued at such time are exercisable. In the event that Holder
elects to convert the Warrant Stock through Exchange in connection with a
transaction in which the Warrant Stock is converted into or exchanged for
another security, Holder may effect an Exchange directly into such other
security.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Upon surrender of this Warrant, and the duly completed and
executed Election, and payment of the Exchange Price or conversion of this
Warrant through Exchange, the Company shall promptly issue and deliver (in no
event later than three business days) to the Holder or such other person as the
Holder may designate in writing a certificate or certificates for the number of
shares of Warrant Stock issuable pursuant to the terms of this Warrant upon
Exercise or Exchange.  Such certificate or certificates shall be deemed to have
been issued and any person so designated to be named therein shall be deemed to
have become a holder of record of such Warrant Stock as of the date of the
surrender of this Warrant, and the duly completed and executed form of Election,
and payment of the Exchange Price or conversion of this Warrant through
Exchange; provided, that if the date of surrender of this Warrant and payment of
the Exchange Price is not a business day, the certificates for the Warrant Stock
shall be deemed to have been issued as of the next business day (whether before
or after the Expiration Date).  If this Warrant is exchanged or exercised in
part, a new warrant of the same tenor and for the number of shares of Warrant
Stock not exchanged or exercised shall be executed by the Company and delivered
to Holder.
 
1.4           Fractional Interests.  The Company shall not be required to issue
fractions of shares of Warrant Stock upon the Exercise or Exchange of this
Warrant.  If any fraction of a share of Warrant Stock would be issuable upon the
exchange of this Warrant (or any portion thereof), the Company shall purchase
such fraction for an amount in cash equal to such fraction of the Fair Market
Value of a share of the Warrant Stock.
 
1.5           Automatic Conversion on Expiration Date.  In the event that, on
the Expiration Date, the Fair Market Value of one share of Common Stock (or
other security issuable upon the Exercise or Exchange hereof) as determined in
accordance with Section 1.3(c) is greater than the Exchange Price in effect on
such date, then this Warrant shall automatically be deemed on and as of such
date to be converted pursuant to Section 1.3 as to all Warrant Stock (or such
other securities) for which it shall not previously have been Exercised or
Exchanged, and the Company shall promptly deliver a certificate representing the
Warrant Stock (or such other securities) issued upon such conversion to the
Holder.
 
 
3

--------------------------------------------------------------------------------

 
 
1.6           Treatment of Warrant Upon Acquisition of Company.
 
(a)           “Acquisition”.  For the purpose of this Warrant, “Acquisition”
means any sale or other disposition of all or substantially all of the assets of
the Company in whatever form, or any reorganization, consolidation, merger or
other transaction in which the holders of the Company’s securities before the
transaction beneficially own less than 50% of the outstanding voting securities
of the surviving entity after the transaction(s) (in each case, whether in a
single transaction or multiple related transactions).
 
(b)           Treatment of Warrant at Acquisition.  Upon the closing of any
Acquisition, the surviving entity (as applicable) shall, as a condition to the
Acquisition, either: (i) assume the Company’s obligations under this Warrant, or
(ii) purchase this Warrant at its Fair Value, as set forth in clause (c) below.
 
(c)           Purchase at Fair Value.
 
For purposes of this Warrant, “Fair Value” shall mean that value determined by
the parties using a Black-Scholes Option-Pricing Model (the “Black-Scholes
Calculation”) with the following assumptions: (A) a risk-free interest rate
equal to the risk-free interest rate at the time of the closing of the
Acquisition (or as close thereto as practicable), (B) a contractual life of the
Warrant equal to the remaining term of this Warrant as of the date of the
announcement of the Acquisition, (C) an annual dividend yield equal to dividends
declared on the Warrant Stock (calculated on an annual basis), and (D) a
volatility factor of the expected market price of the Warrant Stock comprised
of: (1) if the Company is publicly traded on any internationally-recognized
securities exchange, its volatility over the one year period prior to the
announcement of the Acquisition, (2) if the Warrant Stock is not so traded, the
average volatility, over the one year period prior to the day after the
announcement of the Acquisition, of the volatility of the publicly-traded
securities in the same or similar industry to the Company with such companies
having similar revenues. The purchase price determined in accordance with the
above (the “Purchase Price”) shall be paid upon the initial closing of the
Acquisition and shall not be subject to any post-Acquisition closing
contingencies or adjustments; provided, however, the parties may take such
post-Acquisition closing contingencies or adjustments into account in
determining the Purchase Price, and if the parties take any post-Acquisition
closing contingencies or adjustments into account, then upon the partial or
complete removal of those post-Acquisition closing contingencies or adjustments,
a new Black-Scholes Calculation would be made using all of the same inputs
except for the value of the Company’s shares used in deriving the Purchase
Price, and the increase in Fair Value resulting from the increased value of such
shares (including, but not limited to any earn-out or escrowed consideration)
would be paid in full to Holder immediately after those post-Acquisition closing
contingencies or adjustments can be determined or achieved.
 
1.7           Reduction in Number of Shares.  If the Company meets or exceeds
for the fiscal year ending March 31, 2014: (i) $32,600,000 in Revenues, and (ii)
$412,000 in EBITDA, then the Number of Shares issuable on Exercise or Exchange
of this Warrant shall be reduced by [______] shares, [______] of such shares
being those issuable hereunder at an Exchange Price of $0.50 and [______] of
such shares being those issuable hereunder at an Exchange Price of $1.00 (the
“Claw-Back Number of Shares”) to [______] shares. The term “EBITDA” means (a)
Net Income, plus (b) Interest Expense, plus (c) to the extent deducted in the
calculation of Net Income, depreciation expense and amortization expense, plus
(d) non-cash stock compensation, plus (e) income tax expense, plus (f) other
non-cash items including intangible asset write-offs, plus (g) non-cash warrant
liability expenses, in each case to the extent such items have been deducted
from the calculation of Net Income or less non-cash warrant liability income to
the extent added to the calculation of Net Income. Defined terms in the
foregoing have their meanings as set forth in the Loan Agreement (whether or not
the Loan Agreement is in effect as at the date of determination). The term
“Revenues” means revenues required to be recognized as such under GAAP.
 
 
4

--------------------------------------------------------------------------------

 
 
1.8           Warrant Put. Notwithstanding anything to the contrary set forth in
this Warrant, in the event of any Acquisition, a liquidation of the Company, any
public offering or listing of the Company’s securities, or upon the expiry of
this Warrant, Holder shall have the right (but not the obligation) to exchange
this Warrant for the cash sum of $0.314465 per share of Warrant Stock remaining
unexercised under this Warrant (the “Exchange Put Price” and such right, the
“Put Right”); provided, however, that if the number of Warrant Shares issuable
under this Warrant at the time the Put Right is exercised exceeds [______], the
Exchange Put Price shall be equal to a fraction, (i) the numerator of which
shall be $[______], and (ii) the denominator of which shall be equal to the
aggregate number of Warrant Shares issuable under this Warrant at such time and,
provided further, (A) if the Exchange Price and number of Warrant Shares is
adjusted in accordance with Section 4, or (B) this Warrant is transferred in
part in accordance with Section 2, the Exchange Put Price will be adjusted in
proportion to such changes. Holder shall exercise such right by written notice
as provided in this Warrant and the Expiration Date of this Warrant shall be
automatically extended until such time as the Company has paid the Exchange Put
Price to Holder. The Company shall promptly (and in no event later than 5
Business Days of Holder’s notice to the Company) pay the Exchange Put Price to
Holder.
 
Section 2.              Exchange and Transfer of Warrant.
 
(a)           This Warrant may be transferred, in whole or in part, without
restriction, subject to (i) Holder’s compliance with applicable securities laws
and delivery of an opinion of competent counsel as to the same, if so requested
by the Company, and (ii) the transferee holder of the new Warrant assuming in
writing the obligations of the Holder set forth in this Warrant. Notwithstanding
the foregoing and without the necessity of delivering an opinion of counsel,
Holder may at any time transfer this Warrant in whole or in part to any
affiliate that is an “accredited investor” within the meaning of Rule 501 under
the Securities Act, with notice to the Company.  By its acceptance of this
Warrant, each such affiliate transferee will be deemed to have made to the
Company each of the representations and warranties set forth in Section 7 hereof
and agrees to be bound by all of the terms and conditions of this Warrant as if
the original Holder hereof.  A transfer may be registered with the Company by
submission to it of this Warrant, together with the Assignment Form attached
hereto as Exhibit B duly completed and executed.  After the Company’s receipt of
this Warrant and the Assignment Form so completed and executed, the Company will
issue and deliver to the transferee a new warrant (representing the portion of
this Warrant so transferred) at the same Exchange Price per share and otherwise
having the same terms and provisions as this Warrant, which the Company will
register in the new holder’s name.  In the event of a partial transfer of this
Warrant, the Company shall concurrently issue and deliver to the transferring
holder a new warrant that entitles the transferring holder to purchase the
balance of this Warrant not so transferred and that otherwise is upon the same
terms and conditions as this Warrant.  Upon the due delivery of this Warrant for
transfer, the transferee holder shall be deemed for all purposes to have become
the holder of the new warrant issued for the portion of this Warrant so
transferred, effective immediately prior to the close of business on the date of
such delivery, irrespective of the date of actual delivery of the new warrant
representing the portion of this Warrant so transferred. Should the number of
shares of Common Stock issuable upon the exercise of this Warrant be reduced by
the Claw-Back Number of Shares in accordance with Section 1.7, and if this
Warrant is or was the subject of a partial transfer as provided herein, the
number of shares issuable upon the exercise of each outstanding warrant arising
from this Warrant shall be reduced to the number obtained by (x) multiplying the
Claw-Back Number of Shares by (y) a fraction, the numerator of which shall be
the number of shares on the face of such warrant and the denominator of which
shall be the Number of Shares on the face of this Warrant.  Any fractional share
arising from the foregoing calculation shall be rounded down to the nearest
share.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           In the event of the loss, theft or destruction of this Warrant,
the Company shall execute and deliver an identical new warrant to the Holder in
substitution therefor upon the Company’s receipt of (i) evidence reasonably
satisfactory to the Company of such event and (ii) if requested by the Company,
an indemnity agreement reasonably satisfactory in form and substance to the
Company.  In the event of the mutilation of or other damage to the Warrant, the
Company shall execute and deliver an identical new warrant to the Holder in
substitution therefor upon the Company’s receipt of the mutilated or damaged
warrant.
 
(c)           The Company shall pay all reasonable costs and expenses incurred
in connection with the Exchange, Exercise, transfer, reissue and replacement of
this Warrant, including, without limitation, the costs of preparation, execution
and delivery of a new warrant and of share certificates representing all Warrant
Stock.
 
Section 3.              Certain Covenants.
 
(a)           The Company shall at all times reserve for issuance and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of providing for the exchange of this Warrant, such number of shares of
Common Stock as shall from time to time be sufficient therefor.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           The Company will not, by amendment or restatement of its
Certificate of Incorporation or Bylaws or through reorganization, consolidation,
merger, amalgamation, sale of assets or otherwise, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant.  Without limiting
the foregoing, the Company will not increase the par value of any Warrant Stock
receivable upon the exchange of this Warrant above the amount payable therefor
upon such exchange.
 
(c)           So long as Holder holds this Warrant, the Company shall deliver to
Holder such reports as it provides to its stockholders generally, as and when
delivered to such stockholders. Notwithstanding the foregoing, the Company shall
provide Holder, upon request, quarterly and annual financial statements, if such
statements are not publicly available or provided to stockholders generally;
provided, however, that as a condition of providing such information, Holder
covenants to maintain the confidentiality of any such quarterly and annual
financial statements that are provided pursuant to this sentence until such time
as they cease to be “non-public” for purposes of the Securities Exchange Act of
1934 and the Rules and Regulations promulgated thereunder (the “34 Act”). The
parties shall not treat the Warrant or the Warrant Stock as being granted or
issued as property transferred in connection with the performance of services or
otherwise as compensation for services rendered.
 
Section 4.
Adjustments to Exchange Price and Number of Shares of Warrant Stock.

 
4.1           Adjustments.  The Exchange Price shall be subject to adjustment
from time to time in accordance with this Section 4.  Upon each adjustment of
the Exchange Price pursuant to this Section 4, the Holder shall thereafter be
entitled to acquire upon exchange, at the Exchange Price resulting from such
adjustment, the number of shares of Warrant Stock obtainable by multiplying the
Exchange Price in effect immediately prior to such adjustment by the number of
shares of Warrant Stock acquirable immediately prior to such adjustment and
dividing the product thereof by the new Exchange Price resulting from such
adjustment, provided in all cases that the Exchange Price shall not be reduced
to a price per share below the par value of the Common Stock.
 
4.2           Subdivisions, Combinations and Stock Dividends.  If the Company
shall at any time subdivide by split-up or otherwise, its outstanding Common
Stock into a greater number of shares, or issue additional Common Stock as a
dividend or otherwise with respect to any Common Stock, the Exchange Price in
effect immediately prior to such subdivision or share dividend shall be
proportionately reduced and the number of shares acquirable upon Exercise or
Exchange hereunder shall be proportionately increased. Conversely, in case the
outstanding Common Stock of the Company shall be combined into a smaller number
of shares, the Exchange Price in effect immediately prior to such combination
shall be proportionately increased.
 
4.3           Reclassification, Exchange, Substitutions, Etc. Upon any
reclassification, exchange, substitution, or other event (including a
recapitalization) that results in a change of the number and/or class of the
securities issuable upon exchange or exercise of this Warrant, Holder shall be
entitled to receive and the Company shall promptly issue an amended warrant for
the number and kind of securities and property that Holder would have received
for the Warrant Stock if this Warrant had been Exercised or Exchanged
immediately before such reclassification, exchange, substitution, or other
event.  The amendment to this Warrant shall provide for adjustments (as
determined in good faith by the Board) which shall be as nearly equivalent as
may be practicable to the adjustments provided for in this Section 4.3, without
limitation, adjustments to the Exchange Price and to the number of securities or
property issuable upon Exercise or Exchange of the new Warrant.  The provisions
of this Section 4.3 shall similarly apply to successive reclassifications,
exchanges, substitutions, or other similar events.
 
 
7

--------------------------------------------------------------------------------

 
 
4.4.           Notices of Record Date, Etc.  In the event that the Company
shall:
 
(1) declare or propose to declare any dividend upon its Common Stock, whether
payable in cash, property, stock or other securities and whether or not a
regular cash dividend, or
 
(2)  offer for sale any additional shares of any class or series of the
Company’s stock or securities exchangeable for or convertible into such stock in
any transaction that would give rise (regardless of waivers thereof) to
pre-emptive rights of any class or series of stockholders, or
 
(3)  effect or approve (by stockholder vote other otherwise) any
reclassification, exchange, substitution or recapitalization of the capital
stock of the Company, including any subdivision or combination of its
outstanding capital stock, or consolidation or merger of the Company with, or
sale of all or substantially all of its assets to, another corporation, or to
liquidate, dissolve or wind up (including an assignment for the benefit of
creditors), or
 
(4)  offer holders of registration rights the opportunity to participate in any
public offering of the Company’s securities,
 
then, in connection with such event, the Company shall give to Holder:
 
          (i) at least ten (10) days prior written notice of the date on which
the books of the Company shall close or a record shall be taken for such a
dividend or offer in respect of the matters referred to in (1) or (2) above;
 
          (ii) in the case of the matters referred to in (3) above, at least ten
(10) days prior written notice of the date when the same shall take place; and
 
          (iii)  in the case of the matter referred to in (4) above, the same
notice as is given or required to be given to the holders of such registration
rights.
 
Such notice in accordance with the foregoing clause (1) shall also specify, in
the case of any such dividend, the date on which the holders of capital stock
shall be entitled thereto and the terms of such dividend, and such notice in
accordance with clause (2) shall also specify the date on which the holders of
capital stock shall be entitled to exchange their capital stock for securities
or other property deliverable upon such reorganization, reclassification,
exchange, substitution, consolidation, merger or sale, as the case may be, and
the terms of such exchange. Each such written notice shall be given by first
class mail, postage prepaid, addressed to the holder of this Warrant at the
address of Holder.
 
 
8

--------------------------------------------------------------------------------

 
 
4.5           Adjustment by Board.  If any event occurs as to which, in the
opinion of the Board, the provisions of this Section 4 are not strictly
applicable or if strictly applicable would not fairly protect the rights of the
Holder in accordance with the essential intent and principles of such
provisions, then the Board shall make an adjustment in the application of such
provisions, in accordance with such essential intent and principles, so as to
protect such rights, but in no event shall any adjustment have the effect of
increasing the Exchange Price as otherwise determined pursuant to any of the
provisions of this Section 4, except in the case of a combination of shares of a
type contemplated in Section 4.2 and then in no event to an amount larger than
the Exchange Price as adjusted pursuant to Section 4.2.
 
4.6           Certificates as to Adjustments.  Whenever the Exchange Price
and/or number of shares of Warrant Stock subject to the Warrant is required to
be adjusted as provided in this Section 4, the Company shall forthwith file a
certificate with in its corporate books and records at its principal office and
promptly provide to Holder a copy of the certificate. Such certificate shall be
signed by the Chief Executive Officer or Chief Financial Officer of the Company
and state the section of this Warrant pursuant to which such adjustment was
made, the factual basis for such adjustment and any new Exchange Price and
number of issuable shares that will be effective after such adjustment;
provided, however, such notice shall not be required to the extent the
information otherwise required by this Section 4.6 is available through the
Company’s current reports filed with the Securities and Exchange Commission.
 
4.7           Issue of Securities other than Common Stock.  In the event that at
any time, as a result of any adjustment made pursuant to this Section 4, Holder
thereafter shall become entitled to receive any securities of the Company, other
than Common Stock, the number of such other shares so receivable upon Exercise
or Exchange of this Warrant shall be subject to adjustment from time to time in
a manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Common Stock contained in this Section 4.
 
Section 5.              Rights and Obligations of the Warrant Holder.
 
Except as otherwise specified in this Warrant, this Warrant shall not entitle
the Holder to any rights of a holder of Common Stock in the Company until such
time as this Warrant is exchanged or exercised.
 
Section 6.              Representations, Warranties and Covenants of the
Company.  The Company represents and warrants to, and covenants with, Holder
that:
 
 
9

--------------------------------------------------------------------------------

 
 
6.1           Corporate Power; Authorization.  The Company has all requisite
corporate power and has taken all requisite corporate action to execute and
deliver this Warrant, to sell and issue the Warrant and Warrant Stock and to
carry out and perform all of its obligations hereunder. This Warrant has been
duly authorized, executed and delivered on behalf of the Company by the person
executing this Warrant and constitutes the valid and binding agreement of the
Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization or similar laws relating to or
affecting the enforcement of creditors' rights generally and (ii) as limited by
equitable principles generally.
 
6.2           Validity of Securities.  The issuance and delivery of the Warrant
is not subject to preemptive or any similar rights of the stockholders of the
Company (which have not been duly waived) or any liens or encumbrances except
for restrictions on transfer provided for herein or under applicable federal and
state securities laws; and when the Warrant Stock is issued upon Exercise or
Exchange in accordance with the terms hereof, and this Warrant is converted into
Warrant Stock, such securities will be, at each such issuance, validly issued,
fully paid and nonassessable, in compliance with all applicable securities laws
and free of any liens or encumbrances except for restrictions on transfer
provided for herein or under applicable federal and state securities laws.
 
6.3           Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of (i) 100,000,000 shares of Class A Common Stock,
par value $0.001 per share (“Common Stock”), of which 31,161,147 are issued and
outstanding as of the date hereof, and (ii) 10,000,000 shares of Preferred
Stock, par value $0.001 per share, of which no shares are issued and
outstanding. All such issued and outstanding shares have been duly authorized
and validly issued and are fully paid and nonassessable. As of the date hereof,
the Company has reserved an aggregate of 2,609,000 shares of its Common Stock
for issuance under its 1997 Employee Stock Option Plan, 2000 Stock Option Plan
and 2007 Equity Incentive Plan, of which 2,376,000 shares are reserved for
issuance upon exercise of outstanding options and of which the Company has
reserved a total of 267,196 shares of its Common Stock for issuance upon
exercise of outstanding warrants issued in fiscal year 2011. In addition, the
Board of Directors of the company adopted the 2013 Equity Incentive Plan (the
“2013 Plan”) on August 31, 2012, which 2013 Plan remains subject to stockholder
approval. As of the date hereof, the Company granted options exercisable for
104,812 shares of the Company’s Common Stock under the 2013 Plan, the issuance
of which is subject to stockholder approval of the 2013 Plan and to the receipt
of NYSE MKT approval of an additional listing application covering the shares of
Common Stock issuable under the 2013 Plan. A true, correct and current copy of
the Company’s Certificate of Incorporation, as amended through the date hereof,
is appended as Exhibit C hereto. Except as specified above and pursuant to this
Warrant, there are no other options, warrants, conversion privileges or other
contractual rights presently outstanding to purchase or otherwise acquire any
authorized but unissued shares of the Company's capital stock or other
securities.
 
6.4           No Conflict. The execution and delivery of this Warrant does not,
and the consummation of the transactions contemplated hereby will not, conflict
with, or result in any violation of, or default (with or without notice or lapse
of time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit, under, any
provision of the Certificate of Incorporation or Bylaws of the Company or any
mortgage, indenture, lease or other agreement or instrument, permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to the Company, its properties or assets, in each case,
the effect of which would have a material adverse effect on the Company or
materially impair or restrict its power to perform its obligations as
contemplated hereby.
 
 
10

--------------------------------------------------------------------------------

 
 
6.5           Governmental and other Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority or other person or entity is required on
the part of the Company in connection with the issuance, sale and delivery of
the Warrant and the Warrant Stock, except such filings as shall have been made
prior to and shall be effective on and as of the date hereof. All stockholder
consents required in connection with issuance of the Warrant and Warrant Stock
have either been obtained by Borrower or no such consents are required.
 
6.6           Exempt from Registration. Assuming the accuracy of the
representations and warranties of Holder in Section 7 hereof, the offer, sale
and issuance of the Warrant and the Warrant Stock will be exempt from the
registration requirements of the Securities Act and from the registration and
qualification requirements of applicable state securities laws.  Neither the
Company nor any agent on its behalf has solicited or will solicit any offers to
sell or has offered to sell or will offer to sell all or any part of the Warrant
or the Warrant Stock to any person or persons so as to bring the sale of the
same by the Company within the registration provisions of the Securities Act.
 
6.7           Delivery of Information; Accuracy.  The Company acknowledges its
delivery of certain Representations and Warranties dated January 21, 2013 (the
“Representations Letter”), to Holder, which Representations and Warranties form
the basis for Holder purchasing the Warrant. The information contained in Part B
of the Representation Letter and all documents, instruments and other
information delivered to Holder in connection therewith are true, correct,
accurate and complete in all material respects. If the Company ceases to provide
current reports under the Securities Exchange Act of 1934 (however occurring),
the Company shall, upon Holder request and from time to time, provide a
then-current, true, complete and correct capitalization table for the Company;
provided, however, that as a condition of providing such information, Holder
covenants to maintain the confidentiality of the capitalization table until such
time as it ceases to be “non-public” for purposes of the 34 Act.
 
6.8           Legends.  The Company shall remove any restrictive securities
legends on Warrant Stock resulting from Exercise or Exchange of the Warrant as
soon as permitted by applicable law or contractual obligation.
 
Section 7.        Representations and Warranties of Holder.  Holder hereby
represents and  warrants to the Company as of the Closing Date as follows:
 
 
11

--------------------------------------------------------------------------------

 
 
7.1           Investment Experience.  Holder is an “accredited investor” within
the meaning of Rule 501 under the Securities Act, and was not organized for the
specific purpose of acquiring the Securities.  Holder is aware of the Company's
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Securities.  Holder has such business and financial experience as is required to
give it the capacity to protect its own interests in connection with the
purchase of the Securities.
 
7.2           Investment Intent.  Holder is purchasing the Warrant for
investment for its own account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act.  Holder understands that the issuance and sale of the Warrant has not been
and the issuance and sale of the Warrant Stock will not be registered under the
Securities Act or registered or qualified under any state securities law in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of Holder's investment intent as
expressed herein.
 
7.3           Authorization.  Holder has all requisite power and has taken all
requisite action required of it to carry out and perform all of its obligations
hereunder.  The execution and delivery of this Warrant has been duly authorized,
executed and delivered on behalf of Holder and constitutes the valid and binding
agreement of Holder, enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency,  reorganization or similar laws
relating to or affecting the enforcement of creditors' rights generally and (ii)
as limited by equitable principles generally. The consummation of the
transactions contemplated herein and the fulfillment of the terms herein will
not result in a breach of any of the terms or provisions of Holder's
constitutional documents or instruments.
 
Section 8.         Restricted Stock Legend.
 
This Warrant and the Warrant Stock have not been registered under any securities
laws.  Accordingly, any share certificates issued pursuant to the Exercise or
Exchange of this Warrant shall (until receipt of an opinion of counsel in
customary form that such legend is no longer necessary) bear the following
legend:
 
NEITHER THE SECURITIES NOR THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED
HEREBY HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”). NO SALE OR DISTRIBUTION OF SUCH SECURITIES MAY EFFECTED UNLESS THERE IS
AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, OR
THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER SUCH ACT, OR THE COMPANY
RECEIVES AN OPINION OF COUNSEL IN CUSTOMARY FORM STATING THAT SUCH OFFER, SALE,
TRANSFER, ASSIGNMENT, PLEDGE OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVER REQUIREMENTS OF THE ACT.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 9.         Notices.
 
Any notice or other communication required or permitted to be given here shall
be in writing and shall be effective (a) upon hand delivery or delivery by
e-mail or facsimile at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received)
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
or (b) on the third business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communication shall be:
 
if to Holder, at
 
[______]
Attention:  [______]
Fax:  [______]
Email: [______]
 
with a copy (not constituting notice) to
 
[______]
Fax: [______]
Email: [______]
 
or
 
if to the Company, at
 
Advanced Photonix, Inc.
2925 Boardwalk Drive
Ann Arbor, MI 48104
Attn: Jeffrey Anderson
Fax:   (734) 998-3474
Email: janderson@advancedphotonix.com
 
with a copy (not constituting notice) to:


Dornbush Schaeffer Strongin & Venaglia., LLP
747 Third Avenue
New York, New York 10017
Att’n:Landey Strongin
Fax: 212 753 7673
Email: strongin@dssvlaw.com
 
 
13

--------------------------------------------------------------------------------

 
 
Each party hereto may from time to time change its address for notices under
this Section 9 by giving at least 10 calendar days’ notice of such changes
address to the other party hereto.
 
Section 10.                      Amendments and Waivers.
 
This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought. This
Warrant may only be amended by an instrument in writing signed by both parties.
 
Section 11.                      Applicable Law; Severability.
 
This Warrant shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware.  If any one or more of the provisions
contained in this Warrant, or any application of any provision thereof, shall be
invalid, illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and all other
applications of any provision thereof shall not in any way be affected or
impaired thereby.
 
Section 12.                      Construction; Headings.
 
The headings used in this Warrant are for the convenience of the parties only
and shall not be used in construing the provisions hereof.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed on
the day and year first above written.
 
 

COMPANY:   ACKNOWLEDGED AND AGREED:         ADVANCED PHOTONIX, INC.   HOLDER:  
          [____]           By: 
 
  By: 
 
          Name:      Name:              Title: 
 
  Title:           
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
To:    
 
ELECTION TO EXCHANGE OR EXERCISE
 
1.           The undersigned hereby exercises its right to Exchange its Warrant
for _________________ fully paid, validly issued and nonassessable shares of
Warrant Stock in accordance with the terms thereof.
 
1.           The undersigned hereby elects to Exercise the attached Warrant for
fully paid, validly issued and nonassessable shares of Warrant Stock by payment
of $__________ as specified in the attached Warrant.  This right is exercised
with respect to ___________ of shares.
 
         [Strike the paragraph above that does not apply.]
 
The undersigned requests that certificates for such shares be issued in the name
of, and delivered to:
 
                       ______________________
                       ______________________
                       ______________________
 
2.           By its execution below and for the benefit of the Company, the
undersigned hereby restates each of the representations and warranties in
Section 7 of the Warrant as of the date hereof.
 
 

Date:      [Holder]                      By              Name:           
Title:   

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
ASSIGNMENT FORM
 
To:     
 
        The undersigned hereby assigns and transfers this Warrant to
 

--------------------------------------------------------------------------------

 (Insert assignee’s social security or tax identification number)
 

--------------------------------------------------------------------------------

(Print or type assignee’s name, address and postal code)
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
and irrevocably appoints _______________________________________ to transfer
this Warrant on the books of the Company.
 
Date: __________________   [______]
 
 

  By        Name:     , [______]

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C – Certificate of Incorporation